Exhibit 10.1
INVESTOR’S RIGHTS AGREEMENT
Dated July 2, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

            Page
SECTION 1 DEFINITIONS
  1
1.1 Certain Definitions
  1
 
   
SECTION 2 REGISTRATION RIGHTS
  4
2.1 Shelf-Registration
  4
2.2 Expenses
  4
2.3 Registration Procedures
  4
2.4 Indemnification
  7
2.5 Registration Covenants
  9
2.6 Rule 144 Reporting
  11
 
   
SECTION 3 BOARD OF DIRECTORS
  11
3.1 Investor Designee
  11
3.2 Designation
  11
3.3 Change in Designee
  11
3.4 Information
  11
3.5 Termination of Rights
  12
3.6 No Compensation
  12
3.7 Confidentiality Agreement
  12
 
   
SECTION 4 LOCK-UP AGREEMENT
  12
4.1 Lock-Up Agreement
  12
4.2 Stop-Transfer Instructions
  14
4.3 Termination of Lock-Up Agreement
  14
 
   
SECTION 5 MISCELLANEOUS
  14
5.1 Amendment
  14
5.2 Notices
  14
5.3 Information
  14
5.4 Successors and Assigns
  15
5.5 Entire Agreement
  15
5.6 Delays or Omissions
  15
5.7 Severability
  15
5.8 Titles and Subtitles
  15
5.9 Counterparts
  16
5.10 Further Assurances
  16
5.11 Injunctive Relief
  16
5.12 Governing Law
  16
5.13 Arbitration
  16
5.14 Recapitalization, Exchanges, Etc
  17
5.15 Conflict
  17

 



--------------------------------------------------------------------------------



 



INVESTOR’S RIGHTS AGREEMENT
     This Investor’s Rights Agreement (this “Agreement”) is dated as of July 2,
2010, and is between Columbia Laboratories, Inc., a Delaware corporation (the
“Company”), and Coventry Acquisition, Inc., a Delaware corporation (the
“Investor”). All capitalized terms used and not defined herein shall have such
meanings as set forth in the Purchase and Collaboration Agreement, dated as of
March 3, 2010, by and between the Company and the Investor (the “Purchase and
Collaboration Agreement”).
RECITALS
     WHEREAS, the Investor and the Company are parties to the Purchase and
Collaboration Agreement pursuant to which Investor, among other things, acquired
from the Company 11,200,000 shares of Common Stock (the “Shares”); and
     WHEREAS, the Company and the Investor are entering into this Agreement
pursuant to the Purchase and Collaboration Agreement.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:
ARTICLE I.
DEFINITIONS
     1.1 Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
(a) “AAA” shall have the meaning set forth in Section 5.13(a).
(b) “Affiliate” shall mean, with respect to any Person (as defined below), any
other Person controlling, controlled by or under direct or indirect common
control with such Person (for the purposes of this definition “control,” when
used with respect to any specified Person, shall mean the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).
(c) “Agreement” shall have the meaning set forth in the Preamble.
(d) “Arbitrator” shall have the meaning set forth in Section 5.13(b).
(e) “Board” shall mean the Company’s board of directors.
(f) “Business Day” shall mean a day Monday through Friday on which banks are
generally open for business in New York City.
(g) “Bylaws” shall mean the Company’s Amended and Restated Bylaws, as amended
from time to time.

 



--------------------------------------------------------------------------------



 



(h) “Certificate” shall mean the Company’s Restated Certificate of Incorporation
as filed with the Secretary of State of the State of Delaware and as amended
from time to time.
(i) “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
(j) “Common Stock” shall mean the Company’s common stock, $0.01 par value per
share.
(k) “Company” shall have the meaning set forth in the Preamble.
(l) “DGCL” shall mean the General Corporation Law of the State of Delaware.
(m) “Dispute” shall have the meaning set forth in Section 5.13(a).
(n) “Enforcing Court” shall have the meaning set forth in Section 5.13(e).
(o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
(p) “Filing Date” shall have the meaning set forth in Section 2.1(a).
(q) “Financial Statements” shall mean the financial statements of the Company
filed with the Commission in connection with the registration contemplated under
this Agreement.
(r) “Indemnified Party” shall have the meaning set forth in Section 2.4(c).
(s) “Indemnifying Party” shall have the meaning set forth in Section 2.4(c).
(t) “Initial Lock-Up Period” shall have the meaning set forth in Section 4.1(a).
(u) “Investor” shall have the meaning set forth in the Preamble.
(v) “Investor Designee” shall have the meaning set forth in Section 3.1.
(w) “Nasdaq Stock Market” shall have the meaning set forth in Section 2.3(i).
(x) “Person” shall mean any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).
(y) “Purchase and Collaboration Agreement” shall have the meaning set forth in
the Preamble.
(z) The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 



--------------------------------------------------------------------------------



 



(aa) “Registrable Securities” shall mean (i) any Shares and (ii) any Common
Stock issued as a dividend or other distribution with respect to or in exchange
for or in replacement of the Shares referenced in (i) above, in each case until
Transferred by the Investor to the extent permitted by this Agreement; provided,
however, that Registrable Securities shall not include any securities described
in clause (i) or (ii) above which have previously been registered or which have
been sold to the public either pursuant to a Registration Statement or Rule 144,
or which have been sold in a private transaction.
(bb) “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 2.1 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, “blue sky” fees and expenses and
the expense of any special audits incident to or required by any such
registration (but, for the avoidance of doubt, excluding the fees of legal
counsel for the Investor).
(cc) “Registration Statement” shall mean any registration statement of the
Company filed with the Commission on the appropriate form pursuant to the
Securities Act which covers any Registrable Securities pursuant to the
provisions of this Agreement and all amendments and supplements to any such
Registration Statement, including post-effective amendments, all exhibits
thereto and all materials incorporated by reference therein.
(dd) “Registration Period” shall have the meaning set forth in Section 2.1(b).
(ee) “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.
(ff) “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.
(gg) “Selling Expenses” shall mean all underwriting discounts and the selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and the fees and disbursements of counsel for the Investor.
(hh)“Shares” shall have the meaning set forth in the Recitals.
(ii) “Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a).
(jj) “Subsidiary” shall mean, when used with reference to an entity, any other
entity of which (i) securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions, or (ii) a majority of the outstanding securities
of which, are owned directly or indirectly by such entity.
(kk)“Transaction Delay Notice” shall have the meaning set forth in
Section 2.5(b).
(ll) “Transaction Delay Period” shall have the meaning set forth in
Section 2.5(b).

 



--------------------------------------------------------------------------------



 



(mm) “Transfer” and “Transferred” shall mean to directly or indirectly sell,
transfer, exchange, assign, pledge, hypothecate, make any short sale of, loan,
grant any option for the purchase of, or otherwise dispose of.
ARTICLE II.
REGISTRATION RIGHTS
     2.1 Shelf-Registration.
(a) The Company shall use commercially reasonable efforts to file not later than
ninety (90) days before the end of the Initial Lock-Up Period (the “Filing
Date”) a Registration Statement pursuant to Rule 415 under the Securities Act
with the Commission covering the resale of the Registrable Securities on a
delayed or continuous basis (the “Shelf Registration Statement”), and effect the
registration, qualifications or compliances (including, without limitation, the
execution of any required undertaking to file post-effective amendments,
appropriate qualifications or exemptions under applicable “blue sky” or other
state securities laws and appropriate compliance with applicable securities
laws, requirements or regulations) of the Registrable Securities as promptly as
possible after the filing thereof. The Shelf Registration Statement will be on
Form S-3; provided, that if Form S-3 is not available for use by the Company on
the Filing Date, then the Registration Statement will be on such form as is then
available.
(b) Except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of the Shelf Registration Statement pursuant
to Section 2.5, use commercially reasonable efforts to keep such registration,
and any qualification, exemption or compliance under state securities laws which
the Company determines to obtain, continuously effective, and to keep such Shelf
Registration Statement free of any untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements contained therein not misleading, in light of the
circumstances in which they were made, until the earliest of the following:
(i) the date of the fourth (4th) anniversary of the date on which the Shelf
Registration Statement is initially declared effective by the Commission,
(ii) the date all of the Registrable Securities have been Transferred by the
Investor and (iii) the date all of the Registrable Securities then held by the
Investor may be sold by the Investor under Rule 144 during any ninety (90) day
period without complying with the provisions of clause (c) or (f) of Rule 144.
The period of time during which the Company is required hereunder to keep the
Shelf Registration Statement effective is referred to herein as the
“Registration Period.” The rights of the Investor under this Section 2 shall
terminate on the last day of the Registration Period.
     2.2 Expenses. All Registration Expenses incurred in connection with any
registration, qualification, exemption or compliance pursuant to Section 2,
shall be borne by the Company. All Selling Expenses relating to the sale of
Registrable Securities registered hereunder by or on behalf of the Investor
shall be borne by the Investor.
     2.3 Registration Procedures. In the case of the registration,
qualification, exemption or compliance effected by the Company pursuant to this
Agreement, the Company shall:

 



--------------------------------------------------------------------------------



 



(a) notify the Investor within three (3) Business Days:
(i) when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;
(ii) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement or the prospectus included therein, upon which the
Company will use its commercially reasonable efforts to file the same with the
Commission;
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for such purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose, upon which the Company will use its commercially reasonable
efforts promptly to obtain the withdrawal of such suspension or address any such
proceedings, as applicable; and
(v) of the occurrence of any event that requires the making of any changes in
the Shelf Registration Statement or the prospectus forming a part thereof so
that, as of such date, the Shelf Registration Statement and the prospectus
forming a part thereof, as applicable, do not contain an untrue statement of
material fact, and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
prospectus, in the light of the circumstances under which they were made) not
misleading (provided, that, in no event shall such notice contain any material,
non-public information);
(b) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of the Shelf Registration Statement as soon as
reasonably practicable;
(c) promptly furnish the Investor, without charge, at least one copy of the
Shelf Registration Statement and any post-effective amendment thereto, including
Financial Statements and schedules, and, if explicitly requested, all exhibits
in the form filed with the Commission;
(d) during the Registration Period, promptly deliver to the Investor, without
charge, as many copies of the prospectus included in the Shelf Registration
Statement and any amendment or supplement thereto as the Investor may reasonably
request; and, subject to the limitations contained herein, the Company consents
to the use, consistent with the provisions hereof, of the prospectus or any
amendment or supplement thereto by the Investor in connection with the offering
and sale of the Registrable Securities covered by the prospectus forming a part
thereof or any amendment or supplement thereto;
(e) during the Registration Period, if the Investor so requests, deliver to the
Investor, without charge, (i) one copy of the following documents: (A) its
annual report to its stockholders, if any (which annual report shall contain
financial statements audited in accordance with generally accepted accounting
principles in the United States of America by an independent registered public
accounting firm of recognized standing), (B) its annual report on Form 10-K (or
similar form), (C) its definitive proxy statement with respect to its annual
meeting of stockholders, (D)

 



--------------------------------------------------------------------------------



 



each of its quarterly report(s) on Form 10-Q (or similar form), and (E) a copy
of the full Shelf Registration Statement (the foregoing, in each case, excluding
exhibits); and (ii) if explicitly requested, all exhibits excluded by the
parenthetical to the immediately preceding clause (E);
(f) prior to any public offering of Registrable Securities pursuant to the Shelf
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or “blue sky” laws of such United States jurisdictions as the
Investor reasonably requests in writing; provided, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by the
Shelf Registration Statement;
(g) upon the occurrence of any event contemplated by Section 2.3(a)(v) above,
except for such times as the Company is permitted hereunder to suspend the use
of the prospectus forming part of the Shelf Registration Statement, pursuant to
Section 2.5, the Company shall use commercially reasonable efforts to as soon as
reasonably practicable prepare a post effective amendment to the Shelf
Registration Statement or a supplement to the prospectus forming a part thereof,
or file any other required document so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, such prospectus will
not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
(h) otherwise use commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the Commission which could
affect the sale of the Registrable Securities;
(i) use commercially reasonable efforts to cause the Registrable Securities
included in the Shelf Registration Statement to be listed on the NASDAQ Global
Market (“NASDAQ Stock Market”) or, if the Common Stock is not then listed on the
NASDAQ Stock Market, on the principal national securities exchange on which the
Common Stock is then listed, or if the Common Stock is not then listed on a
national securities exchange, authorized for quotation on any automated
quotation system on which the Common Stock is then quoted;
(j) during the Registration Period, furnish to the Investor, without charge,
copies of any correspondence from the Commission or the staff of the Commission
to the Company or its representatives relating to the Shelf Registration
Statement or any document incorporated by reference therein within five
(5) Business Days after the Company’s receipt thereof;
(k) use commercially reasonable efforts to take all other steps necessary to
effect the registration of the Registrable Securities contemplated hereby and to
enable the Investor to sell Registrable Securities under Rule 144; and
(l) if the Investor so requests in writing, permit a single counsel, designated
by the Investor to review and provide reasonable comments to the Shelf
Registration Statement and all

 



--------------------------------------------------------------------------------



 



amendments and supplements thereto, within three (3) Business Days prior to the
filing thereof with the Commission;
provided, that, in the case of clause (l) above, the Company shall not be
required (A) to delay the filing of the Shelf Registration Statement or any
amendment or supplement thereto to incorporate any comments to the Shelf
Registration Statement or any amendment or supplement thereto by or on behalf of
the Investor if such comments would require or result in a delay in the filing
of the Shelf Registration Statement, amendment or supplement, as the case may
be, and the Company reasonably believes (after consulting with legal counsel)
that such comments are not necessary to incorporate into the Shelf Registration
Statement or any amendment or supplement thereto in order to comply with the
Securities Act or (B) to provide, and shall not provide, the Investor or its
representatives with material, non-public information unless the Investor agrees
to receive such information and enters into a written confidentiality agreement
with the Company in a form reasonably acceptable to the Company.
     2.4 Indemnification.
(a) To the extent permitted by law, the Company shall (subject to Section 2.4(c)
below) indemnify the Investor, each of its directors and officers, and each
person who controls the Investor within the meaning of Section 15 of the
Securities Act, with respect to any registration that has been effected pursuant
to this Agreement, against all claims, losses, damages and liabilities (or
action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to Section 2.4(c)
below), arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in the Shelf Registration Statement,
prospectus or any amendment or supplement thereof, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in case of any
prospectus, in light of the circumstances in which they were made), or any
violation by the Company of any rule or regulation promulgated under the
Securities Act applicable to the Company and relating to any action or inaction
required of the Company in connection with any such registration, qualification
or compliance, and will reimburse the Investor and each person controlling the
Investor, for reasonable legal and other out-of-pocket expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided that the Company will not be
liable in any such case to the extent that any untrue statement or omission is
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Investor specifically for use in preparation
of the Shelf Registration Statement, prospectus, amendment or supplement.
(b) The Investor will indemnify the Company, each of its directors and officers,
and each person who controls the Company within the meaning of Section 15 of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof), including any of the foregoing incurred in settlement of
any litigation, commenced or threatened (subject to Section 2.4(c) below),
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in the Shelf Registration Statement, prospectus, or
any amendment or supplement thereof, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in case of any
prospectus, in light of the circumstances in which they were

 



--------------------------------------------------------------------------------



 



made), and will reimburse the Company, such directors and officers, and each
person controlling the Company for reasonable legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action as incurred, in each case to the
extent, but only to the extent, that such untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Investor
specifically for use in preparation of the Shelf Registration Statement,
prospectus, amendment or supplement. Notwithstanding the foregoing, the
Investor’s aggregate liability pursuant to this Section 2.4(b) and
Section 2.4(d) shall be limited to the net amount received by the Investor from
the sale of the Registrable Securities pursuant to the Shelf Registration
Statement.
(c) Each party entitled to indemnification under this Section 2.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim, action or litigation as to which indemnity
may be sought, and shall permit the Indemnifying Party (at its expense) to
assume the defense of any such claim, action or litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim, action or litigation, shall be approved by the Indemnified Party
(whose approval shall not unreasonably be withheld), and the Indemnified Party
may participate in such defense at such Indemnified Party’s expense (and after
the assumption of the defense of any such claim, action or litigation by the
Indemnifying Party, the Indemnified Party shall not be entitled to reimbursement
or indemnification for its legal or other out-of-pocket expenses incurred in
action with investigating or defending any such claim, action or litigation
except for out-of-pocket costs (excluding legal or other professional fees or
expenses) solely to the extent incurred by the Indemnified Party for it to
comply with any order or legally binding determination of a court or other
governmental authority or to provide assistance in the defense or investigation
of such claim at the request or direction of the Indemnifying Party), and
provided, further, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Agreement, except to the extent such failure is materially
prejudicial to the Indemnifying Party in defending such claim, action or
litigation. The Indemnified Party shall not settle, compromise, or consent to
the entry of any judgment with respect to any such claim, action or litigation
without the prior written consent of the Indemnifying Party (which consent will
not be unreasonably withheld) and the Indemnifying Party shall not be liable for
any compromise, settlement or consent to the entry of any judgment with respect
to any claim, action or litigation effected without its prior written consent.
No Indemnifying Party, in its defense of any such claim, action or litigation,
shall, except with the consent of each Indemnified Party, settle, compromise or
consent to entry of any judgment which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim, action or litigation.
(d) If the indemnification provided for in this Section 2.4 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in

 



--------------------------------------------------------------------------------



 



such loss, liability, claim, damage or expense as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
(e) The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages, and liabilities referred to in this Section 2.4 shall
include the reasonable legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim, subject to the provisions of Section 2.4(c). No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.
(f) The obligations of the Company and the Investor under this Section 2.4 shall
survive the completion of any offering of Registrable Securities under the Shelf
Registration Statement.
     2.5 Registration Covenants.
(a) The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event:
(i) requiring the preparation of a supplement or amendment to a prospectus
relating to Registrable Securities so that, as thereafter delivered to the
Investor, such prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, the Investor will
forthwith discontinue offering or Transferring Registrable Securities pursuant
to the Shelf Registration Statement and prospectus forming a part thereof
contemplated by Section 2.1 until its receipt of copies of the supplemented or
amended prospectus from the Company and, if so directed by the Company, the
Investor shall deliver to the Company all copies, other than permanent file
copies then in the Investor’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice;
(ii) contemplated by Section 2.3(a)(iii), the Investor shall forthwith
discontinue offering or Transferring Registrable Securities pursuant to the
Shelf Registration Statement and the prospectus forming a part thereof
contemplated by Section 2.1 until its receipt of a notice from the Company
stating that the stop order of the type referred to in Section 2.3(a)(iii) is no
longer applicable or that the Commission will not issue any such stop order
pursuant to the proceedings of the type referred to in Section 2.3(a)(iii); or
(iii) contemplated by Section 2.3(a)(iv), the Investor shall forthwith
discontinue offering or Transferring Registrable Securities pursuant to the
Shelf Registration Statement and the prospectus forming a part thereof
contemplated by Section 2.1 until its receipt of a notice from the Company that
any suspension of the type referred to in Section 2.3(a)(iv) is no longer
applicable or that no Person will issue any such suspension pursuant to any
proceedings (threatened or initiated) of the type referred to in
Section 2.3(a)(iv).

 



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything in this Agreement to the contrary, if the Company
delivers to the Investor a certificate, signed by an officer of the Company (the
“Transaction Delay Notice”), stating that in the good faith judgment of the
Board (i) continued use of the Shelf Registration Statement for purposes of
effecting offers or sales of the Registrable Securities pursuant thereto would
require, under the Securities Act or the Exchange Act, premature disclosure in
the Shelf Registration Statement (or the prospectus that is a part thereof or
any document that is or would be incorporated therein) of material, nonpublic
information concerning the Company, its business or prospects or any proposed
material transaction involving the Company, (ii) such premature disclosure would
be materially adverse to the Company, its business or prospects or any such
proposed material transaction or would make the successful consummation by the
Company of any such material transaction significantly less likely and (iii) it
is therefore desirable to suspend the use by the Investor of the Shelf
Registration Statement (and the prospectus that is a part thereof) for purposes
of effecting offers or sales of the Registrable Securities pursuant thereto,
then the right of the Investor to use the Shelf Registration Statement (and the
prospectus that is a part thereof) for purposes of effecting offers or sales of
the Registrable Securities pursuant thereto shall be suspended. Notwithstanding
the foregoing, the Company shall not under any circumstances be entitled to
exercise its right to suspend the use of the Shelf Registration Statement on
more than two (2) occasions during any twelve (12) month period, and each such
suspension shall not be for more than thirty (30) days per such occasion (the
“Transaction Delay Period”). The Investor hereby covenants and agrees that it
will not sell any Registrable Securities pursuant to the Shelf Registration
Statement during the periods the Shelf Registration Statement is withdrawn or
the ability to sell thereunder is suspended as set forth in this Section 2.5(b).
During the period the ability of the Investor to sell Registrable Securities
under the Shelf Registration Statement is suspended pursuant to this
Section 2.5(b) the Company shall not file a Registration Statement during the
related Transaction Delay Period for the offer or sale of any securities for its
own account or for the offer or sale of any securities for the account of any
stockholder of the Company.
(c) As a condition to the inclusion of its Registrable Securities, the Investor
shall furnish to the Company such information, including completing an investor
questionnaire in the form provided by the Company, as shall be required in
connection with any registration referred to in this Section 2.
(d) The Investor acknowledges and agrees that the Registrable Securities sold
pursuant to the Shelf Registration Statement are not Transferable on the books
of the Company unless the stock certificate submitted to the transfer agent
evidencing such Registrable Securities is accompanied by a certificate
reasonably satisfactory to the Company to the effect that (i) the Registrable
Securities have been Transferred in accordance with the Shelf Registration
Statement and (ii) the requirement of delivering a current prospectus has been
satisfied.
(e) At the end of the Registration Period the Investor shall discontinue sales
of Registrable Securities pursuant to the Shelf Registration Statement upon
receipt of notice from the Company of its intention to remove from registration
the Registrable Securities covered by the Shelf Registration Statement which
remain unsold, and the Investor shall notify the Company of the number of
Registrable Securities registered which remain unsold immediately upon receipt
of such notice from the Company.

 



--------------------------------------------------------------------------------



 



     2.6 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:
(a) Make and keep adequate current public information with respect to the
Company available in accordance with Rule 144; and
(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act.
ARTICLE III.
BOARD OF DIRECTORS
     3.1 Investor Designee.
(a) Upon execution of this Agreement and in accordance with the terms of this
Section 3, the Investor shall have the right to designate one Person for
election to the Board as its nominee in its sole discretion (the “Investor
Designee”). Within five (5) Business Days after the date hereof, the Company
shall take all commercially reasonable actions to expand the Board in accordance
with the Certificate, the Bylaws and the DGCL to create one vacancy on the Board
and appoint the Investor Designee to fill such vacancy.
(b) Subject to Section 3.5, following the appointment of the Investor Designee
pursuant to Section 3.1(a), for applicable subsequent elections of the members
of the Board, the Company shall take all such actions as are commercially
reasonable to facilitate the Investor Designee’s re-election to the Board.
(c) The Investor Designee must be eligible under applicable law and regulations
of any national securities exchange on which Company securities are traded to
serve on the Board; provided, however, that the Investor Designee shall not be
required to be “independent” under the listing rules of any applicable national
securities exchange, if any, on which Company securities are traded.
     3.2 Designation. The initial Investor Designee shall be Fred Wilkinson.
     3.3 Change in Designee. From time to time, subject to Section 3.5, the
Investor may, in its sole discretion, notify the Company in writing of its
intention to remove the Investor Designee that is serving on the Board and/or to
select a new Investor Designee for election to the Board (whether to replace a
prior Investor Designee or to fill a vacancy on the Board caused by the
resignation or removal of a prior Investor Designee). Subject to Section 3.5, in
the event of such an initiation of a removal or selection of an Investor
Designee under this Section 3.3, the Company shall take such commercially
reasonable actions as are necessary to facilitate such removal or election.
Notwithstanding the foregoing sentence, the Company shall not be required to
hold a special meeting of stockholders to replace an Investor Designee and in no
event shall there be more than one Investor Designee on the Board.
     3.4 Information. The Investor shall at the request of the Company provide,
and shall cause the Investor Designee to provide, all information regarding the
Investor Designee that the

 



--------------------------------------------------------------------------------



 



Company may reasonably request for inclusion in any proxy statement or other
report that is required to contain such information that the Company is required
to file with the Commission or any national securities exchange on which the
Company’s securities are listed. The Investor represents, warrants and agrees
that any such information supplied to the Company will not contain any untrue
statement of a material fact, or omit to state any material fact required to be
stated therein in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
     3.5 Termination of Rights. The rights provided to the Investor under this
Section 3 shall terminate at the first time when the Investor ceases to hold at
least ten percent (10%) of the then outstanding Common Stock; provided, however,
that an Investor Designee who is appointed or elected prior to the time when the
Investor ceases to hold at least ten percent (10%) of the then outstanding
Common Stock may continue as a director of the Company until the Company’s next
meeting of stockholders held after the time when the Investor ceases to hold at
least ten percent (10%) of the then outstanding Common Stock at which the
stockholders are requested to take action with respect to the election of
directors of the Company. For purposes of this Section 3.5, in determining, at
any time, how many shares of Common Stock the Investor holds, only the Shares
then held by the Investor should be considered and no other shares of Common
Stock held by the Investor shall be considered.
     3.6 No Compensation. The Investor Designee shall not be entitled to receive
compensation in any form from the Company in connection with such designation or
in respect of his or her position as a member of the Board.
     3.7 Confidentiality Agreement. Notwithstanding anything contained herein to
the contrary, no Investor Designee shall be entitled to become a member of the
Board unless and until he or she executes a confidentiality agreement in a form
agreed to by the Company, the Investor and the Investor Designee, each acting
reasonably.
ARTICLE IV.
LOCK-UP AGREEMENT
     4.1 Lock-Up Agreement.
(a) Except as otherwise permitted in this Section 4.1, the Investor agrees not
to Transfer the Shares or any legal or beneficial interest therein, without the
prior written consent of the Company, from the date hereof until the date which
is six (6) months after the date of this Agreement (the “Initial Lock-Up
Period”); provided that the Investor shall have the right to participate in any
buy-back of Common Stock by the Company, any tender offer or exchange offer for
shares of Common Stock or in any extraordinary business combination or
recapitalization transaction involving the Company that is approved by the
stockholders of the Company by a vote required under applicable law.
(b) Notwithstanding Section 4.1(a), the Investor shall be permitted to Transfer
any portion or all of the Shares at any time to any Affiliate under common
control with the Investor; provided, that any transferee agrees in writing to be
bound by the provisions of this Section 4 to the reasonable

 



--------------------------------------------------------------------------------



 



satisfaction of the Company; provided, further that any such Transfer shall not
relieve the Investor from its obligations hereunder.
(c) Following the Initial Lock-Up Period, subject to Sections 4.3 and 5.3, the
Investor agrees that it will not, during any fiscal quarter of the Company,
Transfer more than two million (2,000,000) of the Shares; provided, however, the
restrictions in this Section 4.1(c) shall terminate eighteen (18) months
following the date of this Agreement.
(d) In addition to the foregoing Transfer restrictions, the Investor shall not
be entitled to transfer any Registrable Securities at any time if such Transfer
would violate the Securities Act, or any state (or other jurisdiction)
securities or “blue sky” laws applicable to the Company or the applicable
Transfer of Registrable Securities.
(e) Each certificate representing the Registrable Securities shall bear the
following legend:
THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF AN INVESTOR’S RIGHTS
AGREEMENT, DATED AS OF JULY 2, 2010, COPIES OF WHICH ARE ON FILE WITH THE ISSUER
OF THIS CERTIFICATE. NO SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION SHALL BE
EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH INVESTOR’S RIGHTS
AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. COLUMBIA
LABORATORIES, INC. (THE “COMPANY”) SHALL BE ENTITLED TO REQUIRE AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
(f) In the event that the restrictive legend set forth in Section 4.1(e) has
ceased to be applicable, the Company shall promptly provide the Investor or its
permitted transferee, with new

 



--------------------------------------------------------------------------------



 



certificates for such Registrable Securities not bearing the legend with respect
to which the restriction has ceased and terminated.
     4.2 Stop-Transfer Instructions. In order to enforce Section 4.1, the
Company may impose stop-transfer instructions with respect to any Company
securities owned by the Investor.
     4.3 Termination of Lock-Up Agreement. This Section 4 shall terminate at the
first time when the Investor, and its Affiliates (other than the Company), in
the aggregate, cease to hold at least ten percent (10%) of the then outstanding
Common Stock. For purposes of this Section 4.3, in determining, at any time, how
many shares of Common Stock the Investor and its Affiliates hold, only the
Shares then held by the Investor and its Affiliates shall be considered and no
other shares of Common Stock held by the Investor and/or its Affiliates shall be
considered.
ARTICLE V.
MISCELLANEOUS
     5.1 Amendment. Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument referencing this Agreement and signed by the Company and
the Investor.
     5.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by electronic mail or otherwise delivered by hand,
messenger or courier service addressed:
(a) if to the Investor, to the address or electronic mail address of the
Investor set forth beneath its name on the signature pages hereto, as may be
updated in accordance with the provisions hereof, with a copy (which shall not
constitute notice) to Latham & Watkins LLP, 650 Town Center Drive, 20th Floor,
Costa Mesa, CA 92626-1925, Attention: R. Scott Shean; and
(b) if to the Company, to the address or electronic mail address of the Company
set forth beneath its name on the signature pages hereto, as may be updated in
accordance with the provisions hereof, with a copy (which shall not constitute
notice) to Kaye Scholer LLP, 425 Park Avenue, New York, NY 10022, Attention:
Adam H. Golden and Steven G. Canner.
     Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given (i) if delivered by hand,
messenger or courier service, when delivered (or if sent via a
nationally-recognized overnight courier service, freight prepaid, specifying
next-business-day delivery, two (2) Business Days after deposit with the
courier), (ii) if sent via registered or certified mail, at the earlier of its
receipt or five (5) days after the same has been deposited in a
regularly-maintained receptacle for the deposit of the United States mail,
addressed and mailed as aforesaid, or (iii) if sent via electronic mail, when
directed to the relevant electronic mail address, if sent during normal business
hours of the recipient, or if not sent during normal business hours of the
recipient, then on the recipient’s next Business Day in either case confirmed in
writing.
     5.3 Information. The Investor hereby acknowledges that it is aware (and the
Investor agrees that any Person, including the Investor Designee, who otherwise
receives from

 



--------------------------------------------------------------------------------



 



the Investor confidential non-public information relating to the Company has
been and will be advised) that the United States securities laws restrict any
Person who possesses material, non-public information regarding the Company from
purchasing or selling securities of the Company and from communicating such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.
     5.4 Successors and Assigns. Except as permitted by Section 4.1(b), this
Agreement and the rights and obligations of the parties hereunder shall not be
assignable or otherwise transferred, in whole or in part, by the Company or the
Investor without the written consent of both parties hereto. Any attempted
assignment or transfer of this Agreement shall be null and void.
     5.5 Entire Agreement. This Agreement and the exhibits hereto, the Purchase
and Collaboration Agreement and the Other Agreements (as defined in the Purchase
and Collaboration Agreement) constitute the full and entire understanding and
agreement between the parties with regard to the subject hereof and thereof. No
party hereto shall be liable or bound to any other party in any manner with
regard to the subjects hereof or thereof by any warranties, representations or
covenants except as specifically set forth herein or therein.
     5.6 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.
     5.7 Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement, and such court will replace
such illegal, void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the same
economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.
     5.8 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 



--------------------------------------------------------------------------------



 



     5.9 Counterparts. This Agreement may be executed and delivered by PDF
signature and in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
     5.10 Further Assurances. Each party hereto agrees to execute and deliver,
by the proper exercise of its corporate, limited liability company, partnership
or other powers, all such other and additional instruments and documents and do
all such other acts and things as may be necessary to more fully effectuate this
Agreement.
     5.11 Injunctive Relief. The Parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such damages would not be fully compensable by an award of money damages.
It is accordingly agreed that the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement without posting a bond
or other undertaking, this being in addition to any other remedy to which they
are entitled at law or in equity.
     5.12 Governing Law. This Agreement (including any claim or controversy
arising out of or relating to this Agreement) shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to conflict
of law principles that would result in the application of any law other than the
laws of the State of Delaware.
     5.13 Arbitration.
          (a) All disputes, differences, controversies and claims of the parties
hereto arising out of or relating to this Agreement (individually, a “Dispute”
and, collectively, “Disputes”), except as otherwise provided under this
Agreement, shall be resolved by final and binding arbitration administered by
the American Arbitration Association (“AAA”) under its Commercial Arbitration
Rules, subject to the provisions of this Section 5.13.
          (b) Following the delivery of a written demand for arbitration by
either party hereto, each of the Company and Investor shall choose one
(1) arbitrator within ten (10) Business Days after the date of such written
demand and the two (2) chosen arbitrators shall mutually, within ten (10)
Business Days after selection, select a third (3rd) arbitrator (each, an
“Arbitrator” and together, the “Arbitrators”), each of whom shall be a retired
judge selected from a roster of arbitrators provided by the AAA. If the third
(3rd) Arbitrator is not selected within fifteen (15) Business Days after the
delivery of the written demand for arbitration (or such other time period as the
parties hereto may agree), the parties hereto shall promptly request that the
commercial panel of the AAA select an independent Arbitrator meeting such
criteria
          (c) The rules of arbitration shall be the Commercial Rules of the
American Arbitration Association; provided, however, that notwithstanding any
provisions of the Commercial Arbitration Rules to the contrary, unless otherwise
mutually agreed to by the Company and the Investor, the sole discovery available
to each party hereto shall be its right to conduct up to two (2) non-expert
depositions of no more than three (3) hours of testimony each.

 



--------------------------------------------------------------------------------



 



          (d) The Arbitrators shall render an award by majority decision within
three (3) months after the date of appointment, unless the parties hereto agree
to extend such time. The award shall be final and binding upon the parties
hereto.
          (e) Any judicial proceeding arising out of or relating to this
Agreement or the relationship of the parties hereto, including without
limitation any proceeding to enforce this Section 5.13, to review or confirm the
award in arbitration, shall be brought exclusively in the Delaware Chancery
Court sitting in the county of New Castle, Delaware (the “Enforcing Court”). By
execution and delivery of this Agreement, each party hereto accepts the
jurisdiction of the Enforcing Court.
          (f) Each party hereto shall pay its own expenses in connection with
the resolution of Disputes pursuant to this Section 5.13, including attorneys’
fees, unless determined otherwise by the Arbitrator.
          (g) The parties hereto agree that the existence, conduct and content
of any arbitration pursuant to this Section 5.13 shall be kept confidential and
no party hereto shall disclose to any Person any information about such
arbitration, except in connection with such arbitration or as may be required by
law or by any court, regulatory or governmental authority (or any exchange on
which such party’s securities are listed) or for financial reporting purposes in
such party’s financial statements.
          (h) Notwithstanding the foregoing, none of the provisions of this
Agreement (including this Section 5.13) shall restrict the right of any party
hereto to seek injunctive relief or other equitable remedies, to enjoin any
breach or threatened breach of this Agreement or otherwise specifically enforce
any provision of this Agreement.
     5.14 Recapitalization, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to (i) the
Registrable Securities, (ii) any and all securities into which the shares of
Common Stock are converted, exchanged or substituted in any recapitalization or
other capital reorganization by the Company and (iii) any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation or otherwise) which may be issued in respect of, in
conversion of, in exchange for, or in substitution of, the shares of Common
Stock and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof. The Company shall cause any successor or assign (whether by merger,
consolidation or otherwise) to assume this Agreement or enter into a new
agreement with the Investor on terms substantially the same as this Agreement as
a condition of any such transaction.
     5.15 Conflict. In the event of any conflict between the Company’s books and
records and this Agreement or any notice delivered hereunder, the Company’s
books and records will control absent fraud or error.
(signature page follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first written above.

            COLUMBIA LABORATORIES, INC.
      By:   /s/ Frank C. Condella, Jr.         Name:   Frank C. Condella, Jr.   
    Title:   Chief Executive Officer
      Address:   354 Eisenhower Parkway
Plaza 1, Second Floor
Livingston, New Jersey 07039        COVENTRY ACQUISITION, INC.
      By:   /s/ Paul M. Bisaro         Name:   Paul M. Bisaro        Title:  
President and Chief Executive Officer
      Address:   311 Bonnie Circle
Corona, California 92880-2882     

 